              Case 3:17-md-02801-JD Document 484 Filed 02/22/19 Page 1 of 4



     BILZIN SUMBERG BAENA PRICE & AXELROD LLP
 1   Robert W. Turken (pro hac vice)
 2   Scott N. Wagner (pro hac vice)
     Lori P. Lustrin (pro hac vice)
 3   Shalia M. Sakona (pro hac vice)
     Jerry R. Goldsmith (pro hac vice)
 4
     1450 Brickell Avenue
 5   Suite 2300
     Miami, FL 33131-3456
 6   Telephone: (305) 374-7580
 7   Email: rturken@bilzin.com
     Email: swagner@bilzin.com
 8   Email: llustrin@bilzin.com
     Email: ssakona@bilzin.com
 9
     Email: jgoldsmith@bilzin.com
10   Attorneys for Benchmark

11

12

13
                               UNITED STATES DISTRICT COURT
14
                           NORTHERN DISTRICT OF CALIFORNIA
15

16
     In re Capacitors Antitrust Litigation
                                                Case No. 17-md-02801-JD
17

18
     This document relates to:
                                                                XXXXXXXXX
                                                STIPULATION AND [PROPOSED]
19                                              ORDER OF DISMISSAL
     Benchmark Electronics, Inc. et al. v.
20   AVX Corp. et al., Case No. 17-cv-7047-JD

21

22

23

24

25
26

27

28
                                     xxxxxxxxx ORDER OF DISMISSAL
                     STIPULATION AND [PROPOSED]
                                      17-md-2801-JD
                 Case 3:17-md-02801-JD Document 484 Filed 02/22/19 Page 2 of 4




 1          Plaintiffs Benchmark Electronics, Inc., Benchmark Electronics Huntsville, Inc.,

 2   Benchmark Electronics Manufacturing Solutions (Moorpark), Inc., Benchmark Electronics

 3   Manufacturing Solutions, Inc., Benchmark Electronics Phoenix, Inc., Benchmark Electronics

 4   Tijuana, S. de R.L. de C.V. and Benchmark Electronics de Mexico S. de R.L. de C.V.,

 5   (collectively, “Benchmark”) and Defendant Shizuki Electric Co., Inc. (“Shizuki”) pursuant to

 6   Rule 41(a)(2) of the Federal Rules of Civil Procedure hereby stipulate to the dismissal of the

 7   present action with prejudice and state as follows:

 8          1.       Benchmark and Shizuki seek the dismissal of this action against Shizuki with

 9   prejudice.

10          2.       Benchmark and Shizuki agree that each party shall bear its own costs and

11   attorneys’ fees in connection with these actions.

12          3.       This stipulation does not affect the rights or claims of Benchmark against any

13   other defendant or alleged co-conspirator in this litigation.

14          WHEREFORE, the parties respectfully request that this Court issue an Order of

15   Dismissal against Shizuki only.

16
     /s/Robert W. Turken                                      /s/ Allison A. Davis
17   Robert W. Turken (admitted pro hac vice)            Allison A. Davis
18   Scott N. Wagner (admitted pro hac vice)             Sanjay M. Nangia
     Lori P. Lustrin (admitted pro hac vice)             DAVIS WRIGHT TREMAINE LLP
19   Shalia M. Sakona (admitted pro hac vice)            505 Montgomery Street, Suite 800
     Jerry R. Goldsmith (admitted pro hac vice)          San Francisco, CA 94111-6538
20   BILZIN SUMBERG BAENA PRICE &                        Telephone: (415) 276-6500
     AXELROD LLP                                         Facsimile: (415) 276-6599
21   1450 Brickell Ave., Suite 2300                      allisondavis@dwt.com
22   Miami, Florida 33131-3456                           sanjaynangia@dwt.com
     Telephone: 305-374-7580
23   Facsimile: 305-374-7593                             Counsel for Defendant Shizuki Electric Co.,
     rturken@bilzin.com                                  Inc.
24   swagner@bilzin.com
     llustrin@bilzin.com
25   ssakona@bilzin.com
26   jgoldsmith@bilzin.com
     Counsel for Benchmark
27

28
                                      xxxxxxxxx ORDER OF DISMISSAL
                      STIPULATION AND [PROPOSED]
                                       17-md-2801-JD
                Case 3:17-md-02801-JD Document 484 Filed 02/22/19 Page 3 of 4




 1

 2
                                          ECF ATTESTATION
 3
             I, Robert W. Turken, an ECF User whose ID and Password are being used to file
 4
     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL.
 5
             In compliance with Civil Local Rule 5-1, I hereby attest that counsel for has concurred in
 6
     this filing.
 7

 8
     DATED: February 22, 2019
 9
                                                          By:    /s/ Robert W. Turken
10                                                                   Robert W. Turken
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
                                       xxxxxxxxx ORDER OF DISMISSAL
                      STIPULATION AND [PROPOSED]
                                       17-md-2801-JD
            Case 3:17-md-02801-JD Document 484 Filed 02/22/19 Page 4 of 4



     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 1

 2

 3   Dated: _______________________
            May 1, 2019                      _____________________________
                                            UNITED STATES DISTRICT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
                                  xxxxxxxxxxORDER OF DISMISSAL
                  STIPULATION AND [PROPOSED]
                                   17-md-2801-JD
